This case came on for hearing upon the accelerated calendar of our court pursuant to App. R. 11.1 and Loc. R. 25, which allows for statements of the reasons for our decision to be in brief and conclusionary form. *Page 238 
On November 23, 1955, Edward Edwards, f.k.a. Edward Hurr, married Doris M. Butcher. Subsequently, on July 30, 1981, ostensibly believing that his earlier marriage had been dissolved in California around 1960, Edwards married Lucy Socha and lived with her in Cleveland, Ohio.
Upon learning in 1992 that her 1955 marriage to Edwards had not been terminated, Doris Butcher Hurr informed Edwards about this, and they immediately obtained a marital dissolution in 1992 in Cleveland, Ohio, representing to the court they had lived separate and apart since November 1, 1978. Following the 1992 dissolution of his marriage to Doris Hurr, Edward Edwards continued his marriage with Lucy Socha and lived with her until she died in 1993.
According to representations of Edwards's appellate counsel, following her death Lucy Socha bequeathed her entire estate to Edwards in her will, thereby excluding her brother, Michael Socha, from inheritance. As a result, Michael Socha filed an action in probate court challenging Edwards's right to inherit under the will and began an investigation which revealed Edwards's identity as Hurr. Upon Michael Socha's advising the county prosecutor of this, the grand jury indicted Edwards for bigamy and separate counts of falsification, relating to the 1981 marriage license application, a name change application, and other probate applications filed to administer the estate of Lucy Socha.
In response to these indictments, Edwards filed a motion to dismiss, urging that the two-year statute of limitations on misdemeanor offenses had expired, and suggesting that probate litigation filed by Michael Socha, known as Socha v. Edwards,
case No. 1122121, would resolve questions regarding Edwards's marital status.
At the oral hearing on the motion to dismiss these criminal misdemeanor charges, the state dismissed the falsification charge relating to the name change application, and the court dismissed all remaining charges, finding that the statute of limitations had expired. The state now appeals, raising one assignment of error for our review.
                                    I
"The state of Ohio timely commenced prosecution within the statute of limitations of the appellant for six misdemeanor offenses when the corpus delicti was discovered in December, 1994."
The state seeks our review, urging reversal of the trial court's decision to dismiss these charges, because it believes the statute of limitations did not begin to run until December 29, 1994 when Michael Socha discovered the corpus delicti of the crime of bigamy by confirming Edwards's identity as Hurr.
Edwards contends that the trial court correctly applied the statute of limitations because all of the documentation presented as evidence in connection with *Page 239 
these changes consists of matters of public record discoverable by the state at the time of filing with the public agencies.
The issue, then, presented for review is whether the trial court correctly applied the statute of limitations and properly dismissed these misdemeanor charges.
We begin by reviewing relevant portions of R.C. 2901.13:
"(A) Except as otherwise provided in this section, a prosecution shall be barred unless it is commenced within the following periods after an offense is committed:
"* * *
"(2) For a misdemeanor, two years;
"* * *
"(B) If the period of limitation provided in division (A) of this section has expired, prosecution shall be commenced for an offense of which an element is fraud * * *, within one yearafter discovery of the offense * * *.
"* * *
"(F) The period of limitation shall not run during any timewhen the corpus delicti remains undiscovered." (Emphasis added.)
Thus, the concern we address is when did the corpus delicti
of these crimes become discovered thereby commencing the statute of limitations on these misdemeanor offenses. In State v. Black
(1978), 54 Ohio St.2d 304, 8 O.O.3d 296, 376 N.E.2d 948, the court stated that the corpus delicti of a crime is the "body or substance of the crime, included in which are usually two elements: the act, and the criminal agency of the act." Id. at 307, 8 O.O.3d at 297, 376 N.E.2d at 951.
In State v. Hensley (1991), 59 Ohio St.3d 136,571 N.E.2d 711, the court stated at 139, 571 N.E.2d at 714:
"[W]e cannot agree with the state's argument that the statute of limitations begins to run under R.C. 2901.13(F) only when the prosecutor or other law enforcement agencies discover the corpus delicti of the crime. Such a rule of law could subject a person to criminal liability indefinitely with virtually no time limit, and thus frustrate the legislative intent of a statute of limitations on criminal prosecutions. We point once again to the Committee Comment, supra, which provides that `[t]he rationale for limiting criminal prosecutions is that they should be based on reasonably fresh, and therefore more trustworthy evidence.' Hence we will not authorize such an expansive reading of R.C.2901.13(F)."
The court there held that the statute of limitations for crimes involving child abuse commences when a responsible adult has knowledge of the corpus delicti of the crime. *Page 240 
Similarly, in State v. Turner (1993), 91 Ohio App.3d 153,631 N.E.2d 1117, the court held that despite earlier knowledge of the offense by a protective family member, discovery of thecorpus delicti of the receiving stolen property charge occurred when the owner of the personalty learned that the defendant had disposed of it.
The record before us reveals that no one knew of Edwards's identity as Hurr until Michael Socha discovered it after probing probate court records, albeit for selfish reasons. Neither the wisdom of proceeding with this prosecution nor the likelihood of success on the merits is before us as our review here is limited to the question of when the statute of limitations commenced.
We cannot conclude in this case that when Edwards filed an application for his 1981 marriage license to Lucy Socha in the probate court, the state knew or should have known that he might have committed the crime of bigamy. Patently, those filings do not charge the state with knowledge of the corpus delicti of the crime of bigamy.
As suggested by the Second Appellate District in State v.Hensley, supra, in cases other than those involving child abuse, the statute of limitations commences when any competent person other than the defendant or someone in pari delicto with him has knowledge of the corpus delicti of the crime whether or not communicated to the state for prosecution.
In the case before us, the record reflects that the corpusdelicti remained undiscovered until December 1994, when Michael Socha confirmed that the separate identity of Edward Edwards matched that of Edward Hurr. Because the state commenced prosecution within two years of this date, the statute of limitations is not a bar to this prosecution. Hence, the matter is remanded to the trial court for further proceedings in accordance with this opinion.
Judgment reversedand cause remanded.
PORTER, P.J., and O'DONNELL, J., concur.
ROCCO, J., dissents.